      3:20-cv-04090-MGL-PJG         Date Filed 04/07/21      Entry Number 19         Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

CHERYL SIMPSON,                                   §
          Plaintiff,                              §
                                                  §
vs.                                               §
                                                  §     Civil Action No. 3:20-04090-MGL
CDM SMITH, INC.,                                  §
          Defendant.                              §


            ORDER ADOPTING THE REPORT AND RECOMMENDATION
          AND DENYING DEFENDANT’S MOTION FOR PARTIAL DISMISSAL

         Plaintiff Cheryl Simpson (Simpson) filed this civil action against CDM Smith, Inc. (CDM

Smith), alleging violations of the anti-retaliation provision of the Family and Medical Leave Act

(FMLA), 29 U.S.C. §§ 2601 et seq., and the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C.

§§ 201 et. seq.; disability discrimination and retaliation pursuant to the Americans with Disabilities

Act (ADA), 42 U.S.C. §§ 12101 et seq.; and race discrimination and retaliation pursuant to Title

VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. §§ 2000e et seq.

         This matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge recommending CDM Smith’s motion for partial dismissal of

the complaint be denied. The Report was made in accordance with 28 U.S.C. § 636 and Local

Civil Rule 73.02 for the District of South Carolina.

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the
   3:20-cv-04090-MGL-PJG            Date Filed 04/07/21       Entry Number 19         Page 2 of 2




Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on February 23, 2021. To date, CDM Smith has

failed to file any objections. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court CDM Smith’s motion for partial dismissal of the complaint is DENIED.

       IT IS SO ORDERED.

       Signed this 7th day of April 2021, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
